                       UNITED STATES DISTRICT COURT

                         DISTRICT OF SOUTH DAKOTA

                               WESTERN DIVISION


CURTIS TEMPLE,                                         CIV. 15-5062-JLV

                  Plaintiff,
                                                             ORDER
    vs.

LAWRENCE ROBERTS, Assistant
Secretary of Indian Affairs, Department
of Interior, Bureau of Indian Affairs;
TIM LAPOINTE, Northern Plains
Regional Director, Department of
Interior, Bureau of Indian Affairs;
JOHN LONG, Acting Superintendent,
Pine Ridge Agency, Department of
Interior, Bureau of Indian Affairs;
LIONEL WESTON, Branch of Realty,
Pine Ridge Agency, Bureau of Indian
Affairs, Department of Interior,

                  Defendants.


                                INTRODUCTION

      Plaintiff Curtis Temple initiated this action in response to federal officials

impounding his livestock in 2015 and 2016. After three years of litigation, the

court ordered plaintiff to file a second amended complaint. (Docket 147). Now

pending before the court is defendants’ motion to dismiss portions of the second

amended complaint. (Docket 153). Defendants also ask the court to dismiss

the complaint against them and substitute the agency or the United States as

defendant. (Docket 154). Plaintiff opposes both motions. (Docket 159). The

court grants defendants’ motion to dismiss in part and denies it in part. The

court denies defendants’ motion to substitute parties.
I.    Facts

      The court summarized the facts of this case in a previous order. (Docket

55 at pp. 2-10).1 The Oglala Sioux Tribal Court recently entered an order

making extensive factual findings in plaintiff’s related tribal cases.2 (Docket

180-1 at pp. 2-13). The court will refer to these facts and others as necessary in

this order, but declines to make new factual findings.

II.   Legal Standards

      Under Federal Rule of Civil Procedure 12(b)(1), a defendant has the right to

challenge the “lack of subject-matter jurisdiction[.]” Fed. R. Civ. P. 12(b)(1).

While considering a Rule 12(b)(1) motion to dismiss for lack of subject matter

jurisdiction, the court must “accept all factual allegations in the pleadings as

true and view them in the light most favorable to the nonmoving party.”       Great

Rivers Habitat All. v. Fed. Emergency Mgmt. Agency, 615 F.3d 985, 988 (8th Cir.

2010). The court “has authority to consider matters outside the pleadings when

subject matter jurisdiction is challenged under Rule 12(b)(1).”     Harris v. P.A.M.

Transp., Inc., 339 F.3d 635, 637 n.4 (8th Cir. 2003) (internal quotation omitted).

“The burden of proving federal court jurisdiction is on the party seeking to invoke

federal jurisdiction.”   Mitchael v. Colvin, 809 F.3d 1050, 1053 (8th Cir. 2016)

(citing Great Rivers, 615 F.3d at 988).



      1Thecourt’s prior order in this case is available as a published opinion.
See Temple v. Her Many Horses, 163 F. Supp. 3d 602 (D.S.D. 2016).
      2The   court takes judicial notice of the Tribal Court’s order. Fed. R. Civ. P.
201(b)(2).

                                          2
III.   Motion to Dismiss

       Defendants ask the court to dismiss portions of plaintiff’s second amended

complaint on two grounds. First, they assert plaintiff failed to exhaust his

administrative remedies regarding some of his claims. (Docket 155 at pp. 4-15).

Second, they argue some of plaintiff’s claims should be stricken because they

contravene the court’s prior orders dismissing pre-impoundment and damage

calculation claims. Id. at pp. 17-19. In response to the administrative

exhaustion argument, plaintiff asserts he has two pending appeals before the

Interior Board of Indian Appeals (“IBIA”) related to his federal claims and that the

exhaustion requirement does not apply.         (Docket 159 at pp. 2-7).   Plaintiff also

argues his second amended complaint does not violate the court’s prior orders

outlining the scope of this litigation.   Id. at pp. 7-9.

       At the outset, the court notes the parties do not agree on which Federal

Rule of Civil Procedure governs this motion. Defendants characterize their

motion as one seeking to dismiss for lack of subject matter jurisdiction, which

falls under Rule 12(b)(1). (Docket 115 at p. 3). But they also cite the Rule

12(b)(6) standard in case “the court views the motion to dismiss” under that

Rule. Id. at p. 4. Plaintiff cites only the Rule 12(b)(6) standard. (Docket 159

at pp. 1-2).

       Rule 12(b)(1) governs this motion because defendants allege the court

lacks subject matter jurisdiction over plaintiff’s unexhausted claims. Plaintiff’s

claims against defendants—who are all agents of the United States—may



                                           3
proceed only if the United States has waived its sovereign immunity.         Great

Rivers, 615 F.3d at 988. The court previously held plaintiff’s claims could

proceed under the Administrative Procedures Act (“APA”). (Docket 55 at

pp. 16-27).   The APA requires exhaustion “only when expressly required by

statute or when an agency rule requires appeal before review and the

administrative action is made inoperative pending that review.”        Darby v.

Cisneros, 509 U.S. 137, 154 (1993).      Department of Interior (“Interior”) and

Bureau of Indian Affairs (“BIA”) regulations state that “[n]o decision of a[] . . . BIA

official that at the time of its rendition is subject to appeal to the [IBIA] will be

considered final so as to constitute agency action subject to judicial review

under” the APA. 43 C.F.R. § 4.314; see also 25 C.F.R. § 2.6 (“No decision, which

at the time of its rendition is subject to appeal . . . shall be considered final[.]”).

Because Interior and BIA rules require exhaustion, the court concludes

exhaustion is a prerequisite to proceeding under the APA’s waiver of sovereign

immunity. See Estate of Sauser v. United States, 171 F. Supp. 3d 947, 954

(D.S.D. 2016) (reaching same conclusion); Crow Creek Sioux Tribe v. Bureau of

Indians Affairs, 463 F. Supp. 2d 964, 968 (D.S.D. 2006) (same).         Whether

plaintiff exhausted his administrative remedies is a jurisdictional inquiry

properly evaluated under Rule 12(b)(1).

      A.      Failure to exhaust administrative remedies

      There is significant confusion in the parties’ briefing about which claims

are subject to exhaustion, which claims are currently on appeal to the IBIA, and



                                           4
how these factors affect the court’s jurisdiction.   Some of this confusion can be

traced to the court’s order granting in part and denying in part defendants’ first

motion to dismiss, which exempted some of plaintiff’s claims related to the

impoundment of his livestock from the administrative exhaustion requirement.3

(Docket 55 at pp. 16-27).   Plaintiff nevertheless proceeded to administratively

appeal the impoundment claims the court found to be exempt from exhaustion.

The court determines it is appropriate to stay plaintiff’s impoundment and

impoundment-related claims pending resolution of the administrative appeal

process. However, the court concludes dismissing plaintiff’s public sale and

land survey claims for lack of exhaustion is warranted.

            1.     Impoundment claims

      The court previously held plaintiff’s “Fifth Amendment due process claims

relating to the impoundment of his cattle” and his “APA claim stemming from the

impoundment” were exempt from the exhaustion requirement.          Id. at pp. 23,

26. This order, filed on February 19, 2016, only addressed the 2015

impoundment. The 2016 impoundment did not occur until June 21, 2016.

(Docket 152 at ¶ 37).   The court reasoned that impounding the livestock was a

final agency action and that the nature of defendants’ proposed actions—selling

or slaughtering the cattle—weighed against requiring exhaustion, as defendants’




      3No   party asks the court to reconsider its earlier ruling on this topic.
Under the law of the case doctrine, the court will continue to exempt some of
plaintiff’s claims from the exhaustion requirement. See In re Tri-State Fin.,
LLC, 885 F.3d 528, 533 (8th Cir. 2018).

                                         5
“ability to correct [their] mistake is necessarily limited[.]”   (Docket 55 at

pp. 24-26).

      Plaintiff is proceeding with administrative review of the impoundment

decisions. He asserts he is currently appealing the 2015 and 2016

impoundments. (Dockets 152 at ¶¶ 24 & 33 & 159 at pp. 5-7).            Plaintiff did not

provide the court with any information about the status of his IBIA appeals. He

states only that the appeals are “pending and ongoing.”4         (Docket 159 at p. 3).

      Considering the changed factual circumstances of this case and plaintiff’s

choice to proceed with the administrative appeal process, the court finds it is

appropriate to stay consideration of the impoundment claims pending resolution

of the IBIA appeals. The court’s February 19, 2016, order exempting plaintiff’s

impoundment claims from the exhaustion requirement was based at least in part

on the gravity of the harm that would be inflicted on plaintiff if defendants sold or

slaughtered his cattle. (Docket 55 at pp. 24-26). At that point, the court

anticipated resolving plaintiff’s claims prior to the sale or slaughter of his

livestock. That plan did not come to pass. (Docket 147 at pp. 2-4) (explaining

procedural delays). Since the court’s previous order, the BIA sold or

slaughtered the cattle impounded in 2015 and plaintiff redeemed the cattle




      4Defendants   filed an affidavit in 2016 stating the IBIA consolidated
plaintiff’s two appeals on September 27, 2016. (Docket 11 at ¶ 3).


                                           6
impounded in 2016.5      (Dockets 118-1 at p. 2 & 118-2 at pp. 2-3). The court’s

concern about the harm to plaintiff stemming from the BIA’s prolonged

impoundment of his livestock is now moot.

      In addition, plaintiff’s choice to administratively appeal the 2015 and 2016

impoundments weighs in favor of granting a stay to allow the appeal process to

conclude.

      The purpose of exhaustion is to prevent “premature interference
      with agency processes, so that the agency may function efficiently
      and so that it may have an opportunity to correct its own errors, to
      afford the parties and the court the benefit of its experience, and to
      complete a record which is adequate for judicial review.”

Ace Property & Cas. Ins. Co. v. Federal Crop Ins. Co., 440 F.3d 992, 1001 (8th

Cir. 2006) (quoting Weinberger v. Salfi, 422 U.S. 749, 765 (1975)). The

administrative record being developed before the IBIA will undoubtedly prove

useful in resolving plaintiff’s impoundment claims, should the appeals be

decided adversely to plaintiff.   And, of course, it is entirely possible the IBIA will

grant plaintiff the relief he seeks, obviating this action.   The court finds the

reasoning behind the exhaustion requirement applies to this case.

      However, the court does not agree with the government that dismissal of

the impoundment claims is appropriate in this situation. Plaintiff has not failed

to exhaust his administrative remedies—he has simply not yet finished



      5In   a January 3, 2017 decision, the Pine Ridge Agency of the BIA stated
plaintiff redeemed the cattle impounded in 2016, but only picked up the “low risk
livestock,” leaving 110 head of cattle in the BIA’s possession. (Docket 118-2 at
p. 2 n.3). The court does not know if plaintiff is currently in possession of these
110 head of cattle.

                                          7
exhausting them. The IBIA is the administrative tribunal of last resort with

regard to claims against BIA action. 43 C.F.R. § 4.314. Plaintiff appealed the

impoundments to the IBIA in 2016 and the appeals may be resolved in the near

future.6      Under these circumstances, it would be a waste of judicial resources to

dismiss plaintiff’s impoundment claims as unexhausted, only to force plaintiff to

refile them if the IBIA rejects his appeals. It would also be unjust to dismiss

plaintiff’s impoundment claims for lack of exhaustion when the court refused to

require him to exhaust his administrative remedies at the beginning of this

litigation.

       Accordingly, the court stays resolution of plaintiff’s impoundment claims

until the IBIA resolves his appeals.7     The parties may move for summary

judgment after the appeals are resolved.8      At the summary judgment stage, the

parties shall file the IBIA’s decisions and the administrative record it relied on in

resolving plaintiff’s appeals. This holding applies to the first through seventh




       6Asof the date of this order, no party has informed the court that the IBIA
has decided plaintiff’s appeals. The IBIA’s list of 2019 decisions does not
include plaintiff’s appeals. See U.S. Dep’t. of Interior, Office of Hearings &
Appeals, Cases Decided in Calendar Year 2019, available at
https://www.doi.gov/oha/organization/ibia/cumulative-chronological-index-of
-cases/cases-decided-in-calendar-year-2019 (last visited Sept. 6, 2019).
       7The court has the ability to “stay[] further proceedings so as to give the
parties reasonable opportunity to seek an administrative ruling” under the
doctrine of primary jurisdiction. United States v. Rice, 605 F.3d 473, 475 (8th
Cir. 2010) (quoting Reiter v. Cooper, 5007 U.S. 258, 268 (1993)).
       8The
          court will resolve the Oglala Sioux Tribe’s motion to quash plaintiff’s
subpoena in due course. (Docket 172).

                                           8
and twelfth claims of plaintiff’s second amended complaint. (Docket 152 at

¶¶ 37-43, 48-51).

             2.     Other impoundment-related claims

       Defendants claim plaintiff failed to exhaust his administrative remedies

with regard to three distinct agency actions for each impoundment: the

impoundment itself, the trespass finding, and the assessment of costs, damages

and penalties. (Docket 155 at pp. 9-15).     In response, plaintiff argues he was

not required to separately appeal the BIA’s trespass findings and monetary

assessment. (Docket 159 at pp. 6-7). Plaintiff asserts only the IBIA can

determine whether “certain claims have . . . been exhausted.”       Id. at p. 3.   The

court will not dismiss plaintiff’s impoundment claims.     See supra Section

III.A.1.

       Turning to plaintiff’s challenge to the trespass findings, the court

concludes his claims are inextricably bound with his impoundment appeal

under BIA regulations and IBIA precedent. BIA regulations state that a

trespass finding may not be administratively appealed. 25 C.F.R. § 166.803(c).

In interpreting this regulation, the IBIA concluded “it has jurisdiction to review

the finding of trespass and actions taken as a result of that finding, but does not

have jurisdiction to review the actual trespass notice itself.”    Miller v. Rocky

Mountain Reg’l. Dir., 39 IBIA 57, 60 (2003). The IBIA further noted that “a

restriction on review of the finding of trespass or of actions based on that

finding”—which appears to be the position defendants assert—would not be

“either logical or in accordance with due process.”   Id. at 59.

                                         9
      Here, plaintiff is appealing actions “taken as a result” of a trespass

finding—the 2015 and 2016 impoundment of his livestock. Id. at 60. Plaintiff

is therefore also appealing the trespass notices and the IBIA has jurisdiction to

review those claims.   As with his impoundment claims, plaintiff did not fail to

exhaust his trespass claims. The court will likewise stay consideration of

plaintiff’s trespass claims until the IBIA resolves his appeals. This ruling

applies to the first, second, seventh and twelfth claims in plaintiff’s second

amended complaint. (Docket 152 at ¶¶ 37, 38, 43, 48-51).

      Whether plaintiff exhausted his administrative remedies as to the BIA’s

assessment of costs, damages and penalties is a more difficult question. The

Regional Director of the BIA’s Great Plains Regional Office rejected plaintiff’s

attempt to appeal the monetary assessments as unripe on March 14, 2016, for

the 2015 impoundment and on July 18, 2016, for the 2016 impoundment.

(Dockets 100-1 at p. 2 & 100-3 at p. 1). The Regional Director informed plaintiff

the appropriate time to appeal the assessments would be after the BIA issued a

“final assessment and calculation of costs, penalties, and damages immediately

following the time of redemption/public sale[.]” (Docket 100-1 at p. 2).

Plaintiff appealed the Regional Director’s decisions. (Dockets 100-2 & 100-4).

      Plaintiff filed his notices of appeal on April 11, 2016, as to the 2015

impoundment and on August 15, 2016, as to the 2016 impoundment. (Dockets

100-2 & 100-4). Both notices of appeal indicated an intent to challenge the

BIA’s “[e]rroneous assessment and imposition of trespass damages” and asked




                                        10
for “dismissal of the trespass charges and damages and penalties sought[.]”

(Dockets 100-2 at p. 2 & 100-4 at p. 2).

      The BIA issued its final assessments on September 28, 2016, for the 2015

impoundment and on January 3, 2017, for the 2016 impoundment. (Dockets

118-1 & 118-2). Plaintiff apparently did not appeal these final assessments.

Plaintiff instead argues he was not required to appeal the final assessments

because he appealed the Regional Director’s dismissal of his assessment claim

as unripe.   (Docket 159 at p. 7). He asserts the issue is already before the IBIA

and “another appeal was not required to be taken.”     Id.

      Defendants correctly note the BIA issued its final monetary assessments

to plaintiff regarding the 2015 and 2016 impoundments after he appealed those

impoundments to the IBIA.     (Docket 168 at p. 8).   But they do not, in either

their briefing or the administrative record presently before the court, cite any

persuasive authority for the proposition that monetary assessments must be

appealed only after they are “finalized,” however that may be defined by the BIA.9

No party pointed the court to an IBIA decision determining if a party may request

its review of monetary penalties before the BIA issues a final assessment.    It


      9In  fact, the Regional Director cited to the court’s prior order when he
informed plaintiff his assessment appeal was unripe. (Docket 100-1 at p. 2)
(citing Docket 55 at p. 16). At that quoted page, the court stated plaintiff could
appeal the assessments “after the livestock are redeemed or sold.” (Docket 55 at
p. 16). The court did not purport to establish when a trespass assessment is
final for purposes of IBIA appeal.

       Defendants also cite to case law discussing when agency action is final for
purposes of APA review. (Docket 168 at p. 12). The analogy defendants
attempt to draw is too general. The question of when a trespass assessment is
final for purposes of IBIA review may be informed by different principles.

                                        11
appears the IBIA will have the ability to answer this question if it chooses.    See

43 C.F.R. § 4.318 (limiting the IBIA’s review “to those issues that were . . . before

the BIA official on review.”); Dockets 100-1 at p. 2 & 100-3 at p. 1 (Regional

Director discussing ripeness of plaintiff’s challenges to monetary assessments).

Given that plaintiff has evidently placed this question before the IBIA, the court

finds it wise to wait for that tribunal to answer it before resolving the validity of

the assessments.

      The court cannot conclude plaintiff failed to exhaust his claims relating to

the BIA’s assessment of costs, damages and penalties for the 2015 and 2016

impoundments. These claims may be before the IBIA. The court will stay

consideration of these claims until the IBIA resolves plaintiff’s appeals. Should

the IBIA refuse to consider plaintiff’s assessment claims, the parties may wish to

address the impact of that decision on the court’s jurisdiction over those claims.

This holding applies to the second, fifth, sixth, ninth and twelfth claims in

plaintiff’s second amended complaint. (Docket 152 at ¶¶ 38, 41, 42, 45, 48-51).

             3.    Public sale claim

      Defendants also argue plaintiff failed to exhaust his administrative

remedies with regard to his claim that the BIA improperly conducted the “public

sale” of plaintiff’s impounded livestock. (Docket 155 at pp. 6-7). In plaintiff’s

view, there “is no ground for interpretation” of the BIA’s public livestock sale

regulations. (Docket 159 at p. 4). He argues exhaustion is consequently not

required. Id.



                                         12
      There is no indication plaintiff ever presented this claim to the BIA. The

Regional Director’s letters denying plaintiff’s impoundment challenges do not

mention it. (Dockets 100-1 & 100-3). Plaintiff’s notices of appeal to the IBIA

do not assert the claim. (Dockets 100-2 & 100-4). Plaintiff also does not argue

he ever presented this claim to the BIA.

      Instead, plaintiff asserts the regulation is so clear as to require no

interpretation. (Docket 159 at p. 4). The regulation states:

      Unless the owner or known lien holder of the impounded livestock or
      other property redeems the property prior to the time set by the sale,
      by submitting proof of ownership and settling all obligations . . . , the
      property will be sold by public sale to the highest bidder.

25 C.F.R. § 166.811. The term public sale is not defined. Plaintiff, citing to

Black’s Law Dictionary, asserts public sale requires a public auction. (Docket

159 at p. 4).

      The BIA did not conduct a public auction of the cattle from either

impoundment. Instead, it sold the 2015 impounded livestock through a “sealed

bidding sale process.” (Docket 118-1 at p. 2). It attempted to sell the 2016

impounded livestock “by public sealed bids,” but no one submitted bids and

plaintiff redeemed the cattle before a second sale. (Docket 118-2 at pp. 2-3).

The BIA alleged the use of a sealed bidding process was necessary in both cases

because plaintiff threatened facilities the BIA attempted to use for public

auctions with legal action. (Dockets 118-1 at p. 2 & 118-2 at p. 1).

      The term public sale as used in the regulation does not indisputably

foreclose the BIA’s interpretation. The plain terms of the regulation do not


                                         13
require an auction. Instead, the regulation requires the BIA to sell impounded

livestock publicly to the highest bidder. 25 C.F.R. § 166.811. The court

cannot say as a matter of law that the BIA failed to do so.

         However, it appears the time to appeal the BIA’s interpretation of the

public sale regulation has long passed. An appellant must appeal BIA action

within 30 days of receiving notice of the action. 25 C.F.R. § 2.9(a). Plaintiff no

longer has an administrative remedy to exhaust with regard to his public sale

claim.

         In cases of administrative default, the Supreme Court requires courts to

weigh “the harsh impact of the [exhaustion] doctrine when it is invoked to bar

any judicial review” against “the interests in exhaustion[.]”    McGee v. United

States, 402 U.S. 479, 484 (1971). This inquiry “is not to be met by mechanical

recitation of the broad interests usually served by the doctrine but rather should

be assessed in light of a discrete analysis of the particular default in question[.]”

Id. at 485. The court concludes this balancing test favors dismissing plaintiff’s

public sale claim for lack of exhaustion.

         As noted above,

         [t]he purpose of exhaustion is to prevent premature interference
         with agency processes, so that the agency may function efficiently
         and so that it may have an opportunity to correct its own errors, to
         afford the parties and the court the benefit of its experience, and to
         complete a record which is adequate for judicial review.

Ace Property, 440 F.3d at 1001 (internal quotation omitted). Plaintiff’s default

means the court would not be interfering with BIA processes or foreclosing the



                                          14
possibility of the BIA correcting its own errors if it set aside the exhaustion

requirement. But plaintiff’s “failure to exhaust did jeopardize the interest in full

administrative fact gathering and utilization of agency expertise[.]”    McGee, 402

U.S. at 486. There are substantial questions of fact surrounding the sale of

plaintiff’s impounded livestock, especially regarding whether his own actions

forced the BIA to use the sealed bid process.    In addition, the BIA has expertise

in the interpretation and application of its own regulations, which would have

been particularly helpful in resolving the public sale claim.    Because plaintiff’s

public sale claim “raises . . . questions of fact and of interpretation of the [BIA’s]

own regulations[,] . . . it does serve a useful purpose to require full use of

available administrative avenues of redress.”     United States v. Bisson, 839 F.2d

418, 420 (8th Cir. 1988) (affirming dismissal for lack of exhaustion).

      Dismissing plaintiff’s public sale claim for lack of exhaustion also works

little injustice. The merits of the impoundments and the associated trespass

findings and penalty assessments are before the IBIA and plaintiff will have the

opportunity to seek review of the agency’s findings in this court, if necessary.

The public sale claim is a minor part of plaintiff’s overall grievances. This is also

not a case where plaintiff was unaware of the agency appeal process and the

possible preclusive effect failing to exhaust could have on his ability to pursue

the claim in federal court. Plaintiff “did not fully avail himself” of the BIA

administrative appeal process “nor has he shown any good reason . . . for not

having done so.” Id.     The court concludes dismissing the public sale claim for



                                         15
failure to exhaust administrative remedies is warranted. This holding applies to

the tenth claim in plaintiff’s second amended complaint. (Docket 152 at ¶ 46).

              4.    Survey claim

      In his second amended complaint, plaintiff alleges defendants “refused to

conduct a survey to identify” land allotted to him.10   Id. at ¶ 47. He also alleges

defendants improperly lumped his personal allotted land in with the Tribal

Range Management Program, depriving him of grazing rights to his land.          Id.

Defendants assert plaintiff failed to establish they were required to survey his

land and that his claims related to the ownership of the land were already

dismissed. (Docket 159 at p. 7). The court finds plaintiff did not

administratively exhaust the survey claim.

      A BIA regulation establishes a method plaintiff could have used to request

official action, such as a land survey.11   See 25 C.F.R. § 2.8.   The regulation

also expressly permits applicants to appeal BIA non-action on a request.        Id. at

§ 2.8(b). The record contains no indication plaintiff ever requested a land

survey through the applicable process.      It appears plaintiff is raising this claim

for the first time in federal court.

      10Although   plaintiff does not specify what he means when he uses the term
allotted land, the court assumes he is referring to his “individually-owned Indian
land,” which is a term used in BIA regulations to refer to “any tract, or interest
therein, in which the surface estate is owned by an individual Indian in trust or
restricted status.” 25 C.F.R. § 166.4.
      11The  court assumes without deciding there is some legal authority
requiring or permitting the BIA to survey plaintiff’s allotted land. Plaintiff did
not cite any such authority in his second amended complaint or in his briefing on
the present motions.

                                        16
      Unlike plaintiff’s public sale claim, the administrative process remains

open if he wishes to seek a land survey.       The regulation contains no limit on

when plaintiff may initiate a request.    Id. at § 2.8. If the BIA declines to

conduct a survey or fails to respond to plaintiff’s request, he has the right to

appeal the refusal or inaction.    Id. at § 2.8(b). Under these circumstances, the

court finds the “general rule that parties exhaust prescribed administrative

remedies before seeking relief from the federal courts” is in full effect.   McCarthy

v. Madigan, 503 U.S. 140, 144-45 (1992). The court accordingly dismisses

plaintiff’s survey claim for failure to exhaust his administrative remedies.     This

holding applies to the eleventh claim of plaintiff’s second amended complaint.

(Docket 152 at ¶ 47).

      B.     Previously dismissed claims

      In its February 19, 2016, order, the court dismissed plaintiff’s claims

relating to the Oglala Sioux Tribe’s (“OST”) and the BIA’s pre-impoundment

conduct. (Docket 55 at pp. 14-15). Plaintiff had alleged the OST and BIA

improperly deprived him of grazing permits. (Docket 1). The court concluded

plaintiff was required to exhaust his tribal remedies by litigating his

pre-impoundment claims in the OST judiciary before raising them in federal

court. (Docket 55 at p. 15). In that order, the court also dismissed plaintiff’s

claims regarding the BIA’s assessment of trespass penalties for failure to exhaust

his administrative remedies.      Id. at pp. 15-16. Defendants now argue some of

the claims in plaintiff’s second amended complaint restate previously dismissed



                                          17
claims. (Docket 155 at pp. 15-19). In response, plaintiff contends his

pre-impoundment claims are related to BIA action, exempting them from the

tribal exhaustion requirement, and that his penalty assessment claims are

currently on appeal to the IBIA. (Docket 159 at pp. 7-9). The court again

dismisses plaintiff’s pre-impoundment claims but, as noted above, stays the

assessment claims pending the resolution of plaintiff’s IBIA appeals.

             1.    Penalty assessment claims

      Plaintiff has arguably placed his challenge to the BIA’s assessment of

costs, damages and penalties resulting from the 2015 and 2016 impoundments

before the IBIA.   See supra Section III.A.2.   The IBIA may grant plaintiff the

relief he seeks on the assessment claims. If the IBIA decides the claims

adversely to plaintiff, he will have then exhausted his administrative remedies

and may seek review of those claims in this court.12     The primary jurisdiction

doctrine permits the court to stay claims to allow for administrative exhaustion.

See Rice, 605 F.3d at 475. The court finds that approach appropriate here.

             2.    Pre-impoundment claims

      Plaintiff’s second amended complaint asserts in its factual section the OST

illegally vacated his leases to tribal grazing land. (Docket 152 at ¶¶ 11-17, 19).

Plaintiff’s first, seventh and eleventh claims for relief also touch upon the

ownership of certain plots of land and plaintiff’s right to graze cattle on that land.


      12Asnoted above, if the IBIA finds plaintiff waived or defaulted on his
assessment claims, the parties may wish to argue what impact that default has
on the court’s jurisdiction over the claims.

                                         18
Id. at ¶¶ 37, 43, 47. Plaintiff argues these claims are related to federal action

because the BIA allegedly did not complete actions required to allow him to

contest the OST’s decision to vacate his leases. (Docket 159 at p. 8). These

failures, in plaintiff’s view, “are not matters that are . . . required to be

determined by the [OST]” and are thus not subject to tribal exhaustion. Id.

The court adheres to its previous view that plaintiff’s pre-impoundment claims

must be adjudicated in the OST courts.

      The IBIA holds that “[a]llocation of grazing privileges is an intra-tribal

issue[.]” Claymore et al. v. Great Plains Reg’l. Dir., 56 IBIA 246, 247 (2013).

      [The] BIA’s act of issuing of permits in accordance with allocation
      decisions made by the tribe is a ministerial one.          Grazing
      allocations are made under tribal law, and BIA issues permits in
      accordance with decisions made by the tribe. Therefore, as a
      general rule, neither the [IBIA] nor BIA has authority to order an
      allocation of grazing privileges in a manner inconsistent with the
      expressed wishes of an Indian tribe.

Id. at 253 (internal quotations and citations omitted). “[A] tribe’s authority to

reconsider its allocation of grazing privileges, and to determine whether eligibility

for tribal allocations may be challenged within the tribe, are questions of tribal

law appropriately resolved in a tribal forum.” Id. at 255.

      Whatever actions the BIA may or may not have taken in regard to plaintiff’s

grazing permits or leases were taken at the direction of the OST. The court has

no authority to review those decisions or interpret OST law. At this point in the

litigation, the court finds plaintiff has not stated any claim regarding the BIA’s

pre-impoundment conduct that is not a function of OST law. Plaintiff must



                                          19
pursue his pre-impoundment claims in the OST courts. See Colombe v.

Rosebud Sioux Tribe, 747 F.3d 1020, 1024 (8th Cir. 2014) (“[A] federal court

should stay its hand in order to give tribal forums the initial opportunity to

determine cases involving questions of tribal authority.”) (internal quotation

omitted).

      The court, taking judicial notice of the August 22, 2019, decision by the

Oglala Sioux Tribal Court, also notes that serious issues regarding the

indispensability of the OST in any federal suit regarding its grazing allocation

decisions and its sovereign immunity would present themselves if plaintiff again

brings his pre-impoundment claims to this court. The Tribal Court ruled that

the OST and its agencies “enjoy sovereign immunity from suit in tribal court”

with regard to grazing lease disputes. (Docket 180-1 at p. 23). If plaintiff

appeals the Tribal Court’s ruling to the Oglala Sioux Nation Supreme Court and

the ruling stands, he would face an uphill battle in convincing this court that the

OST and its agencies may be sued regarding their pre-impoundment conduct.

      The court concludes the first, seventh and eleventh claims of plaintiff’s

second amended complaint, to the extent they concern pre-impoundment

conduct, should be dismissed for failure to exhaust tribal remedies.13




      13The  portion of plaintiff’s first claim that challenges the BIA’s 2015
impoundment is stayed pending the outcome of the IBIA appeals. (Docket 152
at ¶ 37). The portion of the claim asserting plaintiff is the “owner and user” of
certain grazing land is dismissed. Id.


                                        20
      C.      Negligence & money damages claims

      Plaintiff’s second amended complaint makes two references to defendants’

alleged negligent conduct. (Docket 152 at ¶¶ 40-41) (asserting defendants

negligently exposed plaintiff’s impounded cattle to disease and increased

impoundment costs). Defendants assert there is no liability for negligence in an

APA action and that plaintiff should be required to bring all negligence claims in

his companion Federal Tort Claims Act action.14 (Docket 155 at pp. 20-22).

Plaintiff did not respond to defendants’ arguments on this topic.

      Plaintiff also seeks “judgment for the value of the cattle impounded and

amounts paid for redemption of other livestock.” (Docket 152 at p. 13).

Defendants argue this is an impermissible request for money damages, which

are typically unavailable in an APA suit. (Docket 155 at pp. 21-22). Plaintiff

responds that the relief sought is equitable and “cannot be construed as money

damages.” (Docket 159 at p. 9).

      The court will not strike or dismiss plaintiff’s references to negligence in

the second amended complaint. The references appear to be more in the nature

of inartful pleading rather than seriously asserted negligence claims. Plaintiff

asserts all of his claims for relief involve “arbitrary and capricious” federal action

“contrary to federal statutes and regulations” and “not in accordance with federal

law.” (Docket 152 at ¶ 36). Reading plaintiff’s second amended complaint as a

whole, plaintiff’s claims asserting defendants’ negligence in the impoundment


      14The   companion case is Temple v. United States, CIV. 17-5075.

                                         21
process also assert defendants’ actions were arbitrary and capricious and

contrary to federal law—allegations squarely within the ambit of an APA action.

      The court also declines to dismiss or strike plaintiff’s request for “the value

of the cattle impounded and amounts paid for redemption of other livestock.”

Id. at p. 13. It is premature at this stage of the litigation for the court to declare

what remedies may or may not be available in the event plaintiff prevails. In any

event, contrary to defendants’ arguments, it is not at all clear that plaintiff’s

request is not cognizable under the APA as one for “money damages.” 5 U.S.C.

§ 702.

      [The Supreme Court’s] cases have long recognized the distinction
      between an action at law for damages—which are intended to
      provide a victim with monetary compensation for an injury to his
      person, property, or reputation—and an equitable action for specific
      relief—which may include an order providing for the reinstatement
      of an employee with backpay, or for the recovery of specific
      property or monies, ejectment from land, or injunction either
      directing or restraining the defendant officer’s actions. The fact
      that a judicial remedy may require one party to pay money to
      another is not a sufficient reason to characterize the relief as “money
      damages.”

Bowen v. Mass., 487 U.S. 879, 893 (1988) (discussing applicability of APA’s

refusal to waive sovereign immunity in suits for money damages) (internal

quotations and citation omitted) (emphasis in original). Here, plaintiff is

seeking “recovery of specific . . . monies” in the form of a refund for costs

defendants’ allegedly imposed on him contrary to law. Id. The court does not




                                         22
foreclose the possibility that plaintiff’s preferred remedy may be unavailable

under the APA, but cannot dismiss his prayer for relief at this time.15

IV.   Motion to Substitute Defendants

      Defendants ask the court to substitute the United States, the BIA or the

head of the BIA for the individual defendants currently named in this suit.

(Docket 155 at pp. 22-23). They assert plaintiff only sued defendants in their

official capacity and the relief he seeks can only be awarded by defendants in

their official capacity.   Id. In response, plaintiff asks the court to allow him to

amend his complaint to clarify he is suing defendants in their individual

capacities as well as their official capacities. (Docket 159 at pp. 9-10).

      The court finds it would be premature to dismiss the named defendants

but also concludes plaintiff has not demonstrated good cause to amend his

complaint. As defendants point out in their reply brief, plaintiff must

demonstrate good cause pursuant to Federal Rule of Civil Procedure 16(b) to

request leave to amend his complaint out of time.16      Fed. R. Civ. P. 16(b)(4); see

also Sherman v. Winco Fireworks, Inc., 532 F.3d 709, 714-18 (8th Cir. 2008)

(describing “interplay between Rule 15(a) and Rule 16(b)” and the Rule 16(b)



      15The  court is also reluctant to declare any remedy unavailable at this
stage of the litigation because the parties’ briefing on this potentially crucial
question was decidedly sparse. If plaintiff prevails, he will have to clearly
demonstrate to the court that the unusual step of forcing federal defendants to
provide monetary relief in an APA case is warranted.
      16The deadline to amend pleadings passed on November 30, 2016.
(Docket 70 at ¶ 3).


                                          23
good cause standard). Plaintiff did not meet this burden. The court cannot

permit him to amend the complaint to subject defendants to individual liability.

         However, the court will not dismiss the possibility entirely that plaintiff

may succeed in demonstrating good cause to allege claims against defendants in

their individual capacity.    The record before the court on this point is paltry.17

The court will allow plaintiff the opportunity to file a properly supported motion

to amend his complaint. Plaintiff must file his motion within 30 days of the IBIA

resolving his appeals. If plaintiff chooses not to amend his complaint,

defendants may move again to substitute the agency or the United States in their

place.

V.       Conclusion

         The court summarizes its rulings on defendants’ motion to dismiss as

follows:

         1.     The court dismisses without prejudice the tenth and eleventh claims
                of plaintiff’s second amended complaint for failure to exhaust
                administrative remedies. See supra Sections III.A.3-4; Docket 152
                at ¶¶ 46-47.

         2.     The court dismisses without prejudice the first, seventh, and
                eleventh claims of plaintiff’s second amended complaint for failure




         17Plaintiff’s
                   request to amend his complaint consisted of three substantive
sentences in his response brief and citations to an incorrect legal standard.
(Docket 159 at pp. 9-10). If plaintiff wishes to amend his complaint, he is
referred to the authority cited above and this court’s Local Rule 15.1. See
D.S.D. Civ. LR 15.1. The court warns plaintiff his good cause argument will
have to be exceedingly persuasive to justify wholly reshaping this litigation and
delaying its resolution even further.


                                           24
             to exhaust tribal remedies.18   See supra Section III.B.2; Docket 152
             at ¶¶ 37, 42, 47.

      3.     The court stays the remainder of plaintiff’s claims pertaining to
             impoundment conduct, trespass findings, and monetary
             assessments pending the resolution of the IBIA appeals. See supra
             Sections III.A.1-2.

Because the court is staying resolution of all surviving claims until the IBIA

resolves plaintiff’s appeals, the court will stay the case as a whole. The court

also denies defendants’ motion to substitute defendants without prejudice as

premature.

      The parties shall notify the court when the IBIA resolves plaintiff’s appeals.

At that point or before, the parties shall also confer as to a scheduling order that

sets deadlines to finish discovery and file pretrial motions. The parties shall

also confer as to a trial date. If the parties cannot reach agreement on a

proposed schedule, they shall each submit proposed schedules with a brief

explanation of the failure to agree and the court will set its own schedule.

                                     ORDER

      For the reasons given above, it is

      ORDERED that defendants’ motion to dismiss (Docket 153) is granted in

part and denied in part, as described in this order.

      IT IS FURTHER ORDERED that defendants’ motion to substitute parties

(Docket 154) is denied.



      18Plaintiff’sfirst claim is dismissed only to the extent it alleges he is the
proper owner and user of certain grazing land. (Docket 152 at ¶ 37). The
portion of the claim challenging the impoundment and trespass finding survives.

                                        25
      IT IS FURTHER ORDERED that the parties shall promptly notify the court

when the Interior Board of Indian Appeals resolves plaintiff’s appeals numbered

16-061 and 16-099.

      IT IS FURTHER ORDERED that this case is stayed until the Interior Board

of Indian Appeals resolves plaintiff’s appeals.

      IT IS FURTHER ORDERED that the parties shall submit a proposed

scheduling order, jointly or individually as appropriate, as described in this order

after the Interior Board of Indian Appeals resolves plaintiff’s appeals.

      IT IS FURTHER ORDERED that plaintiff shall have 30 days from the date

the Interior Board of Indian Appeals resolves his appeals to file in this court a

motion to amend his complaint, if he so wishes.

      Dated September 30, 2019.

                                BY THE COURT:

                                /s/ Jeffrey L. Viken
                                JEFFREY L. VIKEN
                                CHIEF JUDGE




                                        26
